On September 19, 2000, respondent filed an application for termination of probation, and on March 5, 2001, he filed a notice of compliance. The court finds that respondent has substantially complied with Gov.Bar R. V(9)(D) and with its order dated September 23, 1998, and its order dated February 15, 2001.
THEREFORE, IT IS ORDERED by the court that the probation of respondent, P. Michael Muhlbach, a.k.a. Peter Michael Muhlbach, Attorney Registration No. 0058412, last known address in Parma, Ohio, be, and hereby is, terminated.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier cases, see Medina Cty. Bar Assn. v. Muhlbach (1998), 83 Ohio St.3d 224, 699 N.E.2d 459; and Cuyahoga Cty. Bar Assn. v. Muhlbach (1999), 86 Ohio St.3d 547, 715 N.E.2d 1134.
Douglas, Resnick, F.E. Sweeney, Cook and Lundberg Stratton, JJ., concur.
Moyer, C.J., and Pfeifer, J., dissent and would permit respondent to reapply no earlier than September 15, 2001.